United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2173
                                   ___________

Beryle L. Johnston,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
United States Department of Justice,   *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                          Submitted: July 6, 1998
                              Filed: August 10, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Beryle L. Johnston appeals the district court&s1 judgment for the United States
Department of Justice (DOJ) following a bench trial in this action brought under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the Privacy Act of 1974
(Privacy Act), 5 U.S.C. § 552a.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
      We review the district court&s factual findings for clear error and its legal
conclusions de novo. See Cooper Tire & Rubber Co. v. St. Paul Fire and Marine Ins.
Co., 48 F.3d 365, 369 (8th Cir.) (standard of review), cert. denied, 516 U.S. 913
(1995).

       Johnston sought to compel disclosure of Drug Enforcement Administration
(DEA) records related to third parties. We conclude these documents could be withheld
from disclosure pursuant to section 552(b)(7)(C), which exempts records from
disclosure when disclosure “could reasonably be expected to constitute an unwarranted
invasion of personal privacy.” As the Supreme Court has recognized, “as a categorical
matter . . . a third party&s request for law enforcement records or information about a
private citizen can reasonably be expected to invade that citizen&s privacy,” and if the
request seeks no information about the agency--as Johnston&s did not--the invasion of
privacy is “unwarranted” under exemption (b)(7)(C). See United States Dep&t of Justice
v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 780 (1989).

       With respect to the DEA&s response to Johnston&s request for records relating to
him, we conclude the district court did not clearly err in concluding the DEA conducted
an adequate search. See Miller v. United States Dep&t of State, 779 F.2d 1378, 1383
(8th Cir. 1985) (agency&s FOIA search will be deemed adequate where it demonstrates
beyond material doubt that it has conducted search reasonably calculated to uncover all
relevant documents). Likewise, the district court did not err in determining that the
DEA provided all responsive, non-exempt, agency records in its custody or control. See
United States Dep&t of Justice v. Tax Analysts, 492 U.S. 136, 144-45 (1989) (to qualify
as “agency record” under FOIA, “agency must #either create or obtain& the requested
materials,” and “agency must be in control of [them] at the time the FOIA request is
made”). We agree the DEA could properly redact or withhold information related to
the identity of special agents, DEA personnel, local law enforcement personnel, and
other third parties, pursuant to exemptions (b)(7)(C) and (b)(7)(F). See Jones v. FBI,
41 F.3d 238, 246-47 (6th Cir. 1994) (“fact that an agent decided or was


                                          -2-
required to testify . . . does not give plaintiff a right under FOIA to documents revealing
the fact and nature of [agent&s] employment”); Watson v. United States Dep&t of Justice,
799 F. Supp. 193, 197 (D.D.C. 1992) (names of DEA special agents and other law
enforcement authorities within ambit of (b)(7)(F)).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-